DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "one of the two adjacent insulating layers is spirally wound in clockwise direction while the other of the two adjacent insulating layers is spirally wound in a counterclockwise direction" as claimed in claim 1 and "the outer insulating layer in a spiral winding manner" as claimed in claim 9  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2009/0294151) in view of Kobayashi (2018/0301247).
Li et al. discloses a cable comprising a core wire, wherein the core wire includes an inner conductor (12) and an insulating layer spirally wound around the inner conductor, wherein the insulating layer includes at least two layers and winding directions of two adjacent insulating layers of the at least two layers are different in that one of the two adjacent insulating layers is spirally wound in a clockwise direction while the other of the two adjacent insulating layers is spirally wound in a counterclockwise direction (Fig. 5) (re claim 1).  Li et al. also discloses that an inner insulating layer (29 in Fig. 3 and 22 in Fig. 6) outside the inner conductor and located between the inner conductor and the insulating layer (re claim 4); and the insulating layer and the inner insulating layer are PTFE (re claim 5).
 	Li et al. does not disclose the cable comprising a pair of said core wires; a shielding layer covering the pair of core wires; and an outer insulating layer covering the shielding layer (re claim 1).
 	Kobayashi discloses a cable comprising a pair of core wires (2); a shielding layer (4) covering the pair of core wires; and an outer insulating layer (6) covering the shielding layer, wherein the surfaces of the pair of core wires are in contact with each other (re claim 2), wherein the outer insulating layer (6) is only set as one layer (re claim 3), wherein the shielding layer is an aluminum foil tape or a 
 	It would have been obvious to one skilled in the art to provide a pair of the core wires of Li et al., cover the core wires with the shielding layer as taught by Kobayashi, and cover the shielding layer with the outer insulating layer as taught by Kobayashi, to form a multicore cable (differential cable).
 	Re claim 4, it has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. (6677518) in view of Li et al.
 	Hirakawa et al. discloses a cable comprising a pair of core wires; a shielding layer (12) covering the pair of core wires; and an outer insulating layer (14) covering the shielding layer, wherein each of the pair of core wires includes an inner conductor (10) and an insulating layer (11) (re claim 1).  Hirakawa et al. also discloses that the surfaces of the core wires are in contact with each other (re claim 2); the outer insulating layer is only set as one layer (re claim 3); the shielding 
 	Hirakawa et al. does not disclose the insulating layer including at least two layers and winding directions of adjacent insulating layers being different (clockwise and counterclockwise) (re claim 1).  Li et al. discloses a core wire comprising an inner conductor (12) and an insulating layer spirally wound around the inner conductor, wherein the insulating layer includes at least two layers and winding directions of adjacent insulating layers being different (clockwise and counterclockwise, Fig. 5).  Li et al. also discloses an inner insulating layer (29, Fig. 3) outside the inner conductor and located between the inner conductor and the insulating layer (re claim 4), the insulating layer and the inner insulating layer being PTFE (re claim 5).  It would have been obvious to one skilled in the art to replace the insulating layer (11) of Hirakawa et al. with an inner insulating layer and an insulating layer including at least two layers with winding directions of adjacent insulating layers being different as taught by Li et al. to further protect the inner conductor from the environment.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. in view of Li et al. as applied to claim 8 above, and further in view of Kobayashi.
 	Claim 9 additionally recites the outer insulating layer covering the shielding layer in a spiral winding manner.  Kobayashi discloses a cable comprising an outer insulating layer (6) which covers a shielding layer (4) in a spiral winding manner.  It would have been obvious to one skilled in the art to modify the outer insulating layer (14) of Hirakawa et al. such that the outer insulating layer covers the shielding layer in a spiral winding manner as taught by Kobayashi to improve the cable flexibility.

Response to Arguments
Applicant's arguments filed 12-27-2021 have been fully considered but they are not persuasive.
 	Applicant argues that Li does not disclose one of its first and second tape layers is helically wrapped in a clockwise direction while the other in a counterclockwise direction.  Examiner would disagree because Li does disclose, shown in Figure 5, an insulating layer (20) having two adjacent insulating layers (40/42), one spirally wound in clockwise and the other one spirally wound in counterclockwise direction.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847